DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10, 12-13, 15, and 18-22 in the reply filed on 10/19/21 is acknowledged.

Claim Objections
Claims 6-7 are objected to because of the following informalities: gum acaia is misspelled. It should read, “gum acacia”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, claims 3-4 are indefinite because they cite a range of water soluble polymer present and then they cite in parenthesis (e.g. from 45.0 to 59.5 wt%) and it is unclear to the examiner if applicant’s intend the limitation(s) in parentheses and following the phrase e.g. are part of the claimed invention.  See MPEP § 2173.05(d).
5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, the phrase "more particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of compact prosecution the examiner has interpreted the claim to select the binder from one or more of the group consisting of: a monoalkoxyalcohol, a dialkoxyalcohol, a trialkoxyalcohol, a polyalkoxyalcohol, and water.
Claim 20 is indefinite because it contains the parenthetical phrase (mercaptans) and it is unclear to the examiner if this is meant to be a part of the claim or not. For the purposes of compact prosecution the examiner has interpreted the group applicant’s claim as thiols.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically claim 7 recites, “…wherein the water soluble polymer comprises at least two polymers where the first of the at least two polymers is selected from the group consisting of:…dextrans…polyvinyl alcohol…polyethylene glycols…a second of the at least two polymers is selected from the group consisting of…gelatin, ” However, claim 7 depends from 6 which . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US5698210, from IDS.
Applicant’s claim:
--  A buoyant water-soluble controlled release composition for eradicating or controlling insects and/or vegetation in a body of water, comprising: a water-soluble polymer; at least one active agent; at least one surfactant; and a binder, wherein the binder comprises at least one hydroxyl moiety.
Bacillus thurigiensis sp (b.t.i), polyvinyl alcohol which is both a water soluble polymer and a binder as per applicant’s claims (as it contains at least one hydroxyl moiety, and is reported by ‘210 to be water soluble) and which contains trapped air/pockets of gas (see example 4).
‘210 teaches all limitations of the claims and thereby anticipates the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-13, 15, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (EP1142476, from IDS), and further in view of Connick, Jr. (US4401456).

--  A buoyant water-soluble controlled release composition for eradicating or controlling insects and/or vegetation in a body of water, comprising: a water-soluble polymer; at least one active agent; at least one surfactant; and a binder, wherein the binder comprises at least one hydroxyl moiety.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claim 1-5, 13, 15, and 22, Yokoyama teaches floating/buoyant pesticide compositions for application to paddy fields which comprises an active agent in amounts of 0.01 to 80 wt% (which reads on the claimed ranges of claims 2-5, and 13) and wherein the active agent can be a plant growth regulator, a disintegrating agent which include the claimed water soluble polymers, specifically, alginate and gelatin, and which can comprise calcium chloride which is a known crosslinking agent for alginates), etc., in amounts of 0.5 to 80 wt% (which reads on the ranges claimed in claims 2-5), at least one surfactant in amounts of 0.1 to 40 wt% (which reads on the ranges claimed in claims 2-5), and a binder which comprises at least one hydroxyl moiety, e.g. cellulose derivatives, (e.g. hydroxyethyl cellulose, hydroxypropyl cellulose, etc.), ethylene oxide (will contain a terminal OH group), etc. in amounts of 0.1 to 50 wt% (which reads on the ranges claimed in claims 2-5), and wherein the formulations comprise pockets of a gas within the composition, specifically air pockets (See entire document; [0004]; [0014]; [0021]; [0025]; [0027]; claims; abstract; [0016-0040]; [0046]) and because it comprises the same active agents, the same water soluble polymers instantly claimed, and the same surfactants and binders that are instantly claimed and in overlapping amounts to those instantly claimed the composition of Yokoyama is obviously controlled-release (See entire document; [0004]; [0014]; [0021]; [0025]; [0027]; claims; abstract; [0016-0040]; [0046]; [0022-0024]).
	Regarding claim 6-7, Yokoyama teaches wherein the water soluble polymers (binders and disintegrants) are selected from polyvinyl alcohol, PVP, PEG/PEO, alginate, gelatin, etc. 
	Regarding claim 18, Yokoyama teaches wherein the binder can be polyalkoxylated alcohol, e.g. polyethylene oxide or hydroxyethyl cellulose, hydroxypropyl cellulose or hydroxypropylmethyl cellulose, etc. (See [0037]).
	Regarding claims 19-21, Yokoyama teaches wherein the surfactant is an anionic (which reads on ionic surfactant), and or nonionic surfactants (e.g. fatty acid esters, etc.) (See [0034-035]). Claim 21 as currently written does not actually require the surfactant to be a cationic surfactant it merely further limits the cationic surfactant of claim 20. If applicants are actually trying to claim wherein the cationic surfactant is actually required, then claim should read as follows, “The composition of claim 20, wherein the surfactant is a cationic surfactant, which is an ammonium-containing surfactant.”
	 
	Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 9-10 and 12, Yokoyama does not specifically teach wherein the composition comprises a crosslinking agent specifically a calcium salt. However, Yokoyama does teach wherein the disintegrating agents/binders include the polymers alginate, PVP, PVA, PEG, and can also include calcium chloride and calcium chloride is a known crosslinking agent of alginate (As evidenced by Connick, Jr.) and Yokoyama further teaches wherein these disintegration agents can be used in any mixture in a total amount of 0.5 to 80 wt% of the total composition (See [0038]). As is taught by Connick, Jr. crosslinking alginate leads to controlled release of active agents from the gel/gelling that is formed via crosslinking of alginate with the calcium chloride and these crosslinked alginate particles can float (See Col. 5, ln. 35-44; Col. 6, claim 12 (Col. 5, ln. 1-11).
Regarding claim 8, Yokoyama does not specifically teach wherein the first polymer is present in 40 wt% to 95 wt% and the second polymer is present in an amount of from 5 wt% to 60 wt% based on the total weight of the polymer. However, Yokoyama does teach wherein the ratios of the mixtures can be suitably selected by one of ordinary skill in the art (See [0037-0038]). As such, it would have been obvious to one of ordinary skill in the art at the time of the instant filing to have optimized the ratio of polymers/disintegrants in Yokoyama in order to form a more effective floating composition for controlled delivery of agrochemical active agents.

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have added the crosslinking agent of Connick, Jr. to the floating pesticide formulation of Yokoyama. One of ordinary skill in the art would have been motivated to do this because Yokoyama teaches that calcium chloride is useful in their invention as a disintegrating agent and can be used in combination with other disintegrating agents, e.g. alginate, etc. and as is taught by Connick, Jr. calcium salts, e.g. calcium chloride are known crosslinking agents for alginate for forming controlled release of pesticides, etc. in water and as such it would have been obvious to calcium chloride with the alginate/alginate polymer blends as a disintegrant that is taught by Yokoyama in order to form a more effective controlled release of pesticides in the water over a period of time in the rice paddy.
	Regarding the narrower ranges that are instantly claimed, it would have been obvious for one of ordinary skill in the art at the time of the instant filing to optimize the ranges taught by Yokoyama to the instantly claimed ranges in order to develop the most effective controlled release floating pesticide formulation. Because, "[W]here the general conditions of a claim are In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 1-10, 12-13, 15, 18-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ERIN E HIRT/Primary Examiner, Art Unit 1616